 1   JOEL H. SIEGAL, ESQ. [SBN: 117044]
     SIEGAL & RICHARDSON, LLP
 2   235 Montgomery Street, Suite 1060
     San Francisco, California 941 04
 3
     Telephone:     415 .777.5547
 4   Facsimile:     415 .777.524 7
     Email :       joelsiegal@yahoo.com
 5
     Attorney for Relators
 6

 7   Kay Fitz-Patrick (SBN 252977)
     fitzpatrickk@ballardspahr .com
 8   BALLARD SPAHR LLP
     2029 Century Park East, Suite 800
 9   Los Angeles, CA 90067-2909
10   Telephone: 424.204.4400
     Facsimile: 424.204.4350
11   Email: fitzpatrickk@ballardspahr.com

12   Attorney for Defendant
13
                                  UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
15

16                                                     Case No .: 16-5241 KA W
     UNITED STATES OF AMERICA, ex rel.
17   VICKI SWARTZELL and JOHN DOE
                                                       JOINT STIPULATION FOR
                                                       EXTENSION OF TIME;
18                 Plaintiffs,                         [PROPOSED] ORDER
            V.
19

20   SINGULEX, INC.

21                 Defendant.

22
23

24

25

26

27

28
                                                      - I-
                                  JOINT STIPULATION FOR EXTENSION OF TIME
                                               Case No. 16-5241
            Pursuant to Rules 6(b) and 54(d) of the Federal Rules of Civil Procedure and the federal
 1
     False Claims Act, 31 U.S.C. § 3730(d), the undersigned counsel for Relators and Singulex, Inc.
 2
     ("Singulex") submit this Joint Stipulation for Extension of Time for filing a motion for
 3
     attorney' s fees , expenses, and costs.    The parties are currently engaged in negotiations
 4
     regarding Relators ' counsel' s claim for attorney's fees and hope to reach a resolution without
 5   involving the Court. In support hereof, Relators and Singulex state as follows:
 6          WHEREAS, on September 13, 2016, Relators filed a qui tam action against Singulex in
 7   this District for violations of the False Claims Act, 31 U.S.C. § 3730(b). (Dkt. 1). Relators

 8
     subsequently filed an Amended Complaint on May 22, 2017, (Dkt. 5), and a Second Amended
     Complaint on June 21 , 2018, (Dkt. 15).
 9
            WHEREAS, on August 22, 2018, the United States filed a Notice of Intervention for
10
     Purposes of Settlement advising the Court that the United States, Relators and Defendant had
11
     reached a settlement of the action. (Dkt. 17).
12          WHEREAS, on September 14, 2018, the United States filed a Joint Stipulation of
13   Voluntary Dismissal requesting that the Court enter an Order, inter alia, as to Relators,
14   dismissing all claims against Singulex with prejudice "except that Relators have specifically

15   reserved and do not release Defendant from any claims for expenses, costs, and attorney' s fees
     under 31 U.S.C. § 3730(d)." (Dkt. 18).
16
            WHEREAS, on September 18, 2018, the Court entered such an Order. (Dkt. 19).
17
            WHEREAS, under Rule 54(b), Relators' counsel ' s motion for attorney' s fees is due on
18
     October 2, 2018, which is 14 days after entry of judgment.
19          WHEREAS, Relators ' counsel and Singulex' s counsel have been engaged in
20   negotiations regarding Relators ' claim for attorney' s fees and need additional time to negotiate.
21   The parties would like to avoid involving the Court through motion practice as well as save the

22   time and effort involved in such practice. Further, neither party will suffer prejudice by this
     requested extension of time.
23
            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between
24
     the undersigned counsel, subject to approval of the Court, that the due date for filing Relators '
25
     motion for attorney's fees, expenses, and costs, if necessary, is extended two-weeks until
26   October 16, 2018.
27
28
                                                    -2-
                                 JOINT STIPULATION FOR EXTENSION OF TIME
                                              Case No. 16-5241
     IT IS SO STIPULATED.
 1

 2
     Dated: October 2, 2018                   Siegal & Richardson, LLP
 3

 4
                                              s/ Joel H Siegal
 5                                            Joel H. Siegal
                                              Attorney for Relators
 6

 7
     IT IS SO STIPULATED.
 8
     Dated: October 2, 2018                   Ballard Spahr LLP
 9

10

11                                            sl Kay Fitz-Patrick
                                              Kay Fitz-Patrick
12                                            Attorney for Defendant
                                              Singulex, Inc
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -3-
                              JOINT STIPULATION FOR EXTENSION OF TIME
                                           Case No. 16-5241
 1
                                        [PROPOSED ORDER]
 2
             Good cause shown, and based upon the Joint Stipulation, the requested extension of
 3   time is granted.
 4   IT IS SO ORDERED,
 5
     This _ _ day of October
          3rd                      , 2018
 6                                                      HON. KANDIS A. WESTMORE
                                                        United States Magistrate Judge
 7
 8
 9
10
11

12
13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -4-
                                JOINT STIPULATION FOR EXTENSION OF TIME
                                             Case No . 16-5241
